Citation Nr: 1447384	
Decision Date: 10/24/14    Archive Date: 10/30/14

DOCKET NO.  11-16 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for right ear hearing loss.  


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

Tiffany Berry, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from December 1965 to October 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In September 2013 and April 2014, the Board remanded this claim for additional development.  All requested actions have been completed.  


FINDING OF FACT

Right ear sensorineural hearing loss did not become manifest during service or to a compensable degree within the first year after discharge from service and is not etiologically related to service.


CONCLUSION OF LAW

A right ear hearing loss disability was not incurred in or aggravated by active service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

In a December 2009 letter, the RO notified the Veteran of the information and evidence needed to substantiate his claim of service connection together with the general criteria for assigning disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007). 

Relevant to the duty to assist, the Board notes that the Veteran's service treatment records, VA and private treatment records have been obtained.  The Veteran was also provided VA compensation examinations in March 2010, October 2013, and May 2014.  The May 2014 VA examination, conducted in compliance with the April 2014 remand directives, also included an opinion concerning the nature and etiology of his right ear hearing loss.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).

Thus, the Board finds that VA has fully satisfied the duty to assist, and it may proceed to an adjudication of the claim.  

II.  Service Connection

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as sensorineural hearing loss, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Also, the threshold for normal hearing is between 0 and 20 decibels, and higher threshold shows some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993). 

The absence of evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385 above) is not always fatal to a service connection claim.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  Hensley, 5 Vet. App. 155, 159.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d 1313, 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  The third and final factor involves consideration of whether the opinion is supported by a reasoned analysis.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that his currently diagnosed right ear sensorineural hearing loss is the result of military noise exposure.  He asserts that he was exposed to the loud noise of heavy machinery and artillery fire while performing his duties as a wheel vehicle mechanic and gunner during his tour of duty in the Republic of Vietnam.  See December 2009 VA Form 21-4138.  

In this respect, the Board finds that his account of exposure to loud noise is consistent with the circumstances and conditions of his service.  The Veteran's service treatment records and DD Form 214 show that the Veteran is in receipt of the Vietnam Campaign Medal (VCM), Vietnam Service Medal (VSM), and sharpshooter (rifle) badge.  He also served with the military occupational specialty of wheel vehicle mechanic.  

However, the Veteran's service treatment records are completely silent regarding any complaints, treatment or diagnoses of right ear hearing problems, including a decrease in hearing acuity during service or at separation from service that would constitute a hearing loss disability for VA purposes pursuant to 38 C.F.R. § 3.385.  See October 1967 Separation Examination.  

Following service, the Veteran was first diagnosed with right ear sensorineural hearing loss in May 2009, according to a private audiogram from the Munson Medical Center.  

In March 2010, the Veteran was scheduled for a VA audiological examination.  At that time, the examiner confirmed a diagnosis of right ear hearing loss pursuant to 38 C.F.R. § 3.385.  The Veteran reported the above noted military noise exposure and stated he wore hearing protection for occupational noise exposure.  He denied post-service noise exposure with recreational activities.  The examiner ultimately concluded that an opinion as to the etiology of the Veteran's hearing loss could not be provided without resort to mere speculation.

The Veteran submitted a statement in support of his claim from Dr. Wong, dated in May 2010.  However, Dr. Wong stated that it was likely his hearing loss was the result of combined noise exposure, but suggested consulting with a physician regarding the etiology of his asymmetrical hearing.  Such imprecision as to the specific consequence of in-service noise exposure, as well as the acknowledged doubt as to the conclusions, as seen by suggesting the need for further consultation, reduces the probative value of this opinion.  

Thereafter, the Veteran was reexamined by VA in October 2013.  This VA examiner opined that the current right ear sensorineural hearing loss was at least as likely as not due to military noise exposure on the basis that research showed a link between noise exposure and hearing loss.  However, the VA examiner did not discuss the significance of the Veteran's reported post-service occupational noise exposure (consisting of twenty five years of farming, six to seven years of construction (on and off), and twenty years of construction shop) or recreational noise exposure (consisting of firearms, power tools, and lawn equipment), with hearing protection worn "at times" during the post-service exposure.  As such, this report is of limited probative value.  

The Veteran was most recently examined by VA in May 2014.  The examiner provided the opinion that the Veteran's right ear hearing loss was not caused by or a result of an event in military service.  The rationale provided stated that the Veteran entered and separated the military with normal right ear hearing, with no significant threshold shift noted.  The examiner indicated that research shows noise induced hearing loss is evident after directly exposure.  Finally, the examiner noted that the Veteran reported occupational noise exposure for at least 25 years, not including the 6 years on and off in construction, and occasional recreational noise exposure.  

Finding that the May 2014 opinion is the most probative, the Board concludes that the evidence is against the service connection claim.  The shortcomings of the other medical opinions are set out above.  On the other hand, the May 2014 VA examiner conducted a comprehensive clinical examination and evidentiary review, and indicated familiarity with the Veteran's pertinent medical and lay history.  The examiner also provided a clear, full rationale regarding the relationship between the Veteran's active duty service and the results of the examination, referencing the relevant facts and medical principles.    

Further, there is no competent medical evidence of record reflecting that the Veteran demonstrated right ear hearing loss to a compensable degree within one year of discharge from active duty, and the VA examiner's opinion also weighs against this finding.  Accordingly, the greater weight of the evidence is against the claim.  

The Veteran has stated his personal belief that his hearing loss is due to noise exposure in service.  The Veteran is competent to report noise exposure in service, and he is competent to report difficulty hearing since, but he is not competent as a layperson to opine regarding the etiology of a hearing disability that demonstrably became manifest many years after service.  Kahana, 24 Vet. App. 428.  

In sum, the Board has found the Veteran does not have right ear hearing loss that is incurred in, due to or aggravated by service.  Accordingly, the criteria for service connection are not met and the claim must be denied.

Because the preponderance of the evidence is against the claim the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.


ORDER

Service connection for right ear hearing loss is denied.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


